Citation Nr: 0204344	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for lupus anticoagulant 
condition with deep venous thrombosis.  

(The issue of entitlement to service connection for a low 
back disorder has been addressed in a separate decision.)  

(The issue of entitlement to an initial compensable 
evaluation for a bilateral foot disorder will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1967 to October 1971.  The veteran served in the 
United States Naval Reserve from February 1972 to February 
1974.  The veteran had active service in the United States 
Naval Reserve from February 1974 to February 1983.  The 
veteran served in the United States Naval Reserve from 
February 1983 to 1998.  The veteran retired in non-pay status 
until age 60.  

The current appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC denied entitlement to service connection for lupus 
anticoagulant condition with deep venous thrombosis.  

In a decision dated April 16, 2002, Board of Veterans' 
Appeals (Board) granted service connection for a low back 
disorder.  On April 22, 2002, the M&ROC implemented the Board 
decision and awarded a 10 percent evaluation, effective 
January 30, 1998.  The RO notified the veteran by letter on 
April 24, 2002.

The Board is undertaking additional development on the issue 
of entitlement to an initial compensable evaluation for a 
bilateral foot disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  



When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran seeks service connection for lupus anticoagulant 
condition with deep venous thrombosis.  After the M&ROC 
issued the most recent Supplemental Statement of the Case in 
September 2001, but before this case was certified to the 
Board, the veteran's representative cited additional medical 
evidence in support of the claim in October 2001.  This 
evidence is referred to the M&ROC for consideration and 
issuance of a Supplemental Statement of the Case, if 
necessary.  On remand, the RO should consider whether any 
additional notification or development action is required 
under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 C.F.R. § 3.159 (2002).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the claimed 
disability at issue on appeal.  

After securing any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 38 C.F.R. § 3.159(c) (2002).  

Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
hospitalization and treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2) 
(West Supp. 2001); 38 C.F.R. § 3.159(e) 
(2002).  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the additional evidence 
added to the record.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)), are fully 
complied with and satisfied.  38 C.F.R. 
§ 3.159 (2002).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the M&ROC should readjudicate the 
claim of service connection for lupus 
anticoagulant condition with deep venous 
thrombosis.  If the benefits requested on 
appeal are not granted, the RO should 
issue a supplemental statement of the 
case (SSOC) as to all additional 
accumulated evidence, particularly with 
respect to additional medical treatment 
reports already of record from the 
Billings VA Medical Center dated between 
September and October 2001.  The SSOC 
must contain notice of relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issues currently on appeal.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


